Citation Nr: 1538489	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  09-09 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a low back injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to November 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  The transcript of the hearing is of record.

The case was last before the Board in September 2014 when it was remanded for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The case has been remanded several times in an attempt to obtain an adequate medical opinion.  Unfortunately, the opinion provided after the most recent remand is still inadequate, for the same reason as previously noted.  The examiner bases the negative nexus opinion on the erroneous premise of a lack of a diagnosis in service and lack of evidence of continuity of treatment since service.  As pointed out several times, the Veteran was treated for back pain in service, complained of back pain at separation and credibly reports continuous symptoms since service.  

The Veteran has a current diagnosis of lumbar strain; however, the November 2014 examination includes several inconsistencies.  That examiner refers to previously normal x-rays but answers "yes" as to a diagnosis of arthritis and also notes a diagnosis of intervertebral disc disease, without giving an opinion as to whether that condition is related to the Veteran's in-service treatment or complaints.  Thus, the exact nature of the Veteran's back disability is unclear.  

If the only diagnosis is lumbar strain, the Veteran would be unable to establish a medical nexus through evidence of continuity of symptomatology pursuant to 38 C.F.R. § 3.309(a) because lumbar strain is not listed as a "chronic disease."  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, although the Veteran may not avail himself of service connection via the continuity-of-symptoms presumption, he still may establish service connection by having a medical expert opine, to the requisite degree of certainty, that his condition is connected to service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  A medical expert may be persuaded to opine in favor of service connection based on evidence of postservice continuity of symptoms.  Thus, the evidence of continuity of symptomatology remains relevant evidence for examiners to consider; particularly where, as in this case, the Board has specifically directed the examiner to consider such evidence.  Because the opinions obtained to date do not consider that history, another remand is warranted. Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed back condition.  The claims folder and any pertinent records should be made available to the examiner for review.  All appropriate tests should be accomplished and all clinical findings should be reported in detail.  Based on the examination and review of the record, the examiner should answer the following questions:

(a)  Identify any diagnoses concerning the Veteran's claimed back disorder.  

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed back disability had its clinical onset during the Veteran's service or is otherwise related to his active duty?  The examiner is asked to specifically address in the medical opinion the notations of back pain during service and at separation, and credible complaints of continuous symptomatology since active duty service.  

The rationale for all opinions should be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Then readjudicate the issue on appeal.  If the benefit sought remains denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




